Citation Nr: 0936489	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  05-12 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an effective date prior to March 13, 2001 
for a grant of service connection for type II diabetes 
mellitus.

2.  Entitlement to an increased rating for type II diabetes 
mellitus, currently evaluated as 20 percent disabling.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension, to include as secondary to type II diabetes 
mellitus.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
pancreatitis, to include as secondary to type II diabetes 
mellitus.

5.  Entitlement to service connection for pancreatitis, to 
include as secondary to type II diabetes mellitus.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 through 
August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2004 and October 2004 rating 
decisions by the Pittsburgh, Pennsylvania, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which denied 
the claims sought.

The Veteran and his wife testified before the undersigned 
Veterans Law Judge at a March 2009 Board hearing at the 
Pittsburgh RO.  A copy of the transcript is of record.

At the Board hearing, the Veteran raised the issues of 
entitlement to service connection for depression, peripheral 
neuropathy, and retinopathy secondary to type II diabetes 
mellitus.  The record also reveals that he is seeking 
entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disorders.  These issues, however, are not currently 
developed or certified for appellate review.  Accordingly, 
they are referred to the RO for appropriate consideration.  

The issues of entitlement to an increased rating for type II 
diabetes mellitus, currently evaluated as 20 percent 
disabling, and entitlement to service connection for 
pancreatitis, to include as secondary to type II diabetes 
mellitus, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection 
for type II diabetes mellitus was received by VA on March 13, 
2001.

2.  A March 2002 rating decision denied claims of entitlement 
to service connection for hypertension and pancreatitis to 
include secondary to diabetes mellitus.  In absence of a 
timely appeal, that decision is final.

3.  The evidence submitted since the March 2002 rating 
decision, by itself, or when considered with the previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for hypertension and does not raise a reasonable 
possibility of substantiating that claim.

4.  The evidence submitted since the March 2002 rating 
decision, by itself, or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for pancreatitis and raises a reasonable 
possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to March 13, 
2001 for entitlement to service connection for type II 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.400 (2009).

2.  The March 2002 rating decision is final.  New and 
material evidence has not been submitted to reopen the claim 
of entitlement to service connection for hypertension, to 
include as secondary to type II diabetes mellitus.  38 
U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.156(a), 3.159 (2009).  

3.  The March 2002 rating decision is final.  New and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for pancreatitis, to 
include as secondary to type II diabetes mellitus.  38 
U.S.C.A. §§ 5103, 5103A, 5108, 7105; 38 C.F.R. §§ 3.156(a), 
3.159.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in correspondence dated 
in June 2004 of the information and evidence needed to 
substantiate and complete a claim.  VA did fail to fully 
comply with the provisions of 38 U.S.C.A. § 5103 prior to the 
rating decision in question for the claim on appeal.  
Specifically, VA did not inform the Veteran of how disability 
evaluations are assigned until February 2009.  Because this 
decision denies the petition to reopen the claim of 
entitlement to service connection for hypertension, any 
question of what rating should be assigned is moot.  
Furthermore, as this decision reopens the claim of 
entitlement to service connection for pancreatitis, that 
claim will be further developed on remand.  Accordingly, VA 
has not prejudiced the appellant in providing notice under 
the VCAA.  

With respect to a request to reopen a previously denied 
claim, a claimant must be notified of both what is needed to 
reopen the claim and what is needed to establish the 
underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Veteran was provided 
proper notice regarding his claims for hypertension and 
pancreatitis in June 2004.

As to the Veteran's earlier effective date claim, the appeal 
stems from an administrative review prompted by the decision 
in Nehmer et al v. Veterans Admin. of the Gov't of the U. S., 
284 F. 3d 1158 (9th Cir. 2002).  While the Veteran was not 
provided with specific VCAA notice, he was informed how 
effective dates are assigned in attachments to correspondence 
dated in February 2005.  With regard to the duties to notify 
and assist, VA is not required to provide assistance to a 
claimant if, as in this case, "no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  38 U.S.C.A. § 5103A.  The Veteran's claim of an 
earlier effective date cannot be granted as a matter of law.  
Therefore, no further duty to notify and assist is required 
by VA.

The Veteran was not provided with a VA examination in 
response to his claim of entitlement to service connection 
for hypertension.  Under 38 C.F.R. § 3.159(c)(4)(iii) (2009), 
providing a VA examination in a new and material evidence 
claim can only be considered if new and material evidence is 
actually presented or secured.  As the Veteran has failed to 
present new and material evidence in support of his claim for 
hypertension, a VA examination is not authorized.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claims, including VA medical records, private medical 
records, and Social Security Administration records.  The 
Board has concluded that no VA error in notifying or 
assisting the appellant reasonably affects the fairness of 
this adjudication.  Indeed, the appellant has not suggested 
that such an error, prejudicial or otherwise, exists.  Hence, 
the case is ready for adjudication.



Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, VA medical records, private medical 
records, and Social Security Administration records.  
Although this Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Earlier Effective Date

Section 5110(a), title 38, United States Code, provides that 
"[u]nless specifically provided otherwise in this chapter, 
the effective date of an award based on an original claim . . 
. of compensation . . . shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor."  The implementing 
regulation, 38 C.F.R. § 3.400, similarly states that the 
effective date of service connection "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."

With respect to earlier effective date claims for service 
connection for diseases presumed to be caused by herbicide or 
Agent Orange exposure, VA has issued special regulations to 
implement orders of a United States District Court in the 
class action of Nehmer v. United States Department of 
Veteran's Affairs.  38 C.F.R. § 3.816 (2009).  See Nehmer v. 
U.S. Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) 
(Nehmer I); Nehmer v. U.S. Veterans Admin., 32 F. Supp. 2d 
1175 (N.D. Cal 1999) (Nehmer II); Nehmer v. Veterans Admin. 
of the Gov't of the U. S., 284 F. 3d 1158 (9th Cir. 2002) 
(Nehmer III).

In pertinent part, a Nehmer class member is defined as a 
Vietnam veteran who has a covered herbicide disease.  38 
C.F.R. § 3.816(b)(1)(i).  The term covered herbicide diseases 
includes type II diabetes mellitus.  38 C.F.R. § 
3.816(b)(2)(i).  This regulation applies to claims for 
disability compensation for the covered herbicide disease 
that were either pending before VA on May 3, 1989, or were 
received by VA between that date and the effective date of 
the statute or regulation establishing a presumption of 
service connection for the covered disease.  38 C.F.R. § 
3.816(c).

Type II diabetes mellitus was included as a presumptive Agent 
Orange disease under 38 C.F.R. § 3.309(e), which was made 
effective by VA as of July 9, 2001. The legislation was then 
made retroactive by the United States Court of Appeals for 
the Federal Circuit back to May 8, 2001.  See Liesegang v. 
Secretary of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 
2002).  Accordingly, if the veteran's claim was received 
between May 3, 1989 and May 8, 2001, the effective date must 
be the date of the claim or the date the disability arose, 
whichever is later.  38 C.F.R. § 3.816(c)(2).  Otherwise, the 
effective date of the award will be determined in accordance 
with 38 C.F.R. § 3.114, which addresses effective dates when 
service connection has been granted based on a liberalizing 
change in the law (i.e. the inclusion of type II diabetes 
mellitus as a disease formally associated with exposure to 
herbicide agents).  Id at (c)(4).  

The record shows that the Veteran was diagnosed with type II 
diabetes mellitus in February 2001.  Veteran's claim was 
received by VA on March 13, 2001.  Being the later of the two 
dates, March 13, 2001 is the effective date for his claim.  
Therefore, the Veteran's claim of entitlement to an effective 
date prior to March 13, 2001 for type II diabetes mellitus is 
denied.

New and Material Evidence

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  38 C.F.R. § 3.303 (2009).  
The absence of any one element will result in the denial of 
service connection.  Coburn v. Nicholson, 19 Vet. App. 427 
(2006).

Service connection for specific diseases may be presumed if a 
veteran was exposed during service to certain herbicides, 
including Agent Orange.  38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(e) (2009).  Veterans who served on 
active duty on the land mass of Republic of Vietnam during 
the period beginning on January 9, 1962 and ending on May 7, 
1975 shall be presumed to have been exposed to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).  The Veteran served 
on the land mass of Vietnam; therefore, he is presumed to 
have been exposed to an herbicide agent.

A disability is also service connected if it is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a).  Secondary service connection 
may also be established when there is aggravation of a non-
service-connected disease or injury that is proximately due 
to or the result of a service-connected disease or injury, 
and not due to the natural progress of the nonservice-
connected disease.  38 C.F.R. § 3.310(b).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A rating decision becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement and substantive appeal are filed within the 
applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103 (2009).  If a claim has been previously 
denied and that decision became final, the claim can be 
reopened and considered only if new and material evidence is 
presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened and considered 
on the merits.  See generally Elkins v. West, 12 Vet. App. 
209 (1999).  For purposes of determining whether new and 
material evidence has been received to reopen a finally 
adjudicated claim, the recently submitted evidence will be 
presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999).  If the additional evidence presents a reasonable 
possibility that the claim could be allowed, the claim is 
reopened and the ultimate credibility or weight that is 
accorded such evidence is ascertained as a question of fact.  
Id.

The Veteran was originally denied entitlement to service 
connection for hypertension and pancreatitis because the 
evidence did not show that either disease was related to 
active duty service, or to type II diabetes mellitus.  See 
March 2002 rating decision.  Therefore, for evidence to be 
new and material, it must either address whether the 
Veteran's hypertension and pancreatitis are related to active 
duty service, or address whether they are caused or 
aggravated beyond the normal course of type II diabetes 
mellitus.

Since March 2002, the Veteran has not submitted any records 
that links hypertension and either active duty service or 
type II diabetes mellitus.  The records since March 2002 are 
extensive and show treatment for hypertension, but there is 
no indication that hypertension was incurred in or aggravated 
by active duty service or caused or aggravated by the 
Veteran's type II diabetes mellitus.  See, e.g., September 
2000 Pennsylvania Bureau of Disability Determination report 
(noting the Veteran had been diagnosed with hypertension for 
five or six years and was not yet diagnosed with type II 
diabetes mellitus).  No physician has related the Veteran's 
hypertension to active duty service or type II diabetes 
mellitus.  Without this evidence, the Veteran's claim for 
entitlement to service connection for hypertension cannot be 
reopened.

Regarding the claim to reopen the issue of entitlement to 
service connection for pancreatitis, the record contains 
newly submitted evidence suggesting a possible link between 
his herbicide exposure and pancreatitis.  In a January 2008 
admission report from the emergency department at Miner's 
Medical Center, the Veteran's primary care physician noted 
that "[h]e has [a] known history of pancreatitis secondary 
to Agent Orange, question alcohol as well."  This 
physician's clinical records are also contained in the claims 
file, however, they are silent as to whether the Veteran's 
pancreatitis is related to herbicide exposure.  The other 
records in the claims file are also silent as to a link 
between the Veteran's pancreatitis and herbicides.  Other 
newly-submitted evidence submitted also suggests that the 
Veteran's pancreatitis may be related to alcoholism or 
gallbladder problems.  See November 2003 Altoona VA medical 
center note; October 2006 Altoona Hospital consultation 
report; October 2008 discharge record from Connemaugh Valley 
Memorial Hospital.  While the wording is unclear as to 
whether the private physician was reporting that the 
Veteran's "well-known history" regarding pancreatitis and 
Agent Orange was something about which he personally 
diagnosed, or whether he was simply relying on the 
appellant's own statements, the statement is enough to reopen 
the claim of entitlement to service connection for 
pancreatitis.


ORDER

Entitlement to an effective date prior to March 13, 2001 for 
a grant of service connection for type II diabetes mellitus, 
is denied.

New and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for 
hypertension, to include secondary to type II diabetes 
mellitus.  Therefore, the petition to reopen is denied.

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for pancreatitis, 
to include secondary to type II diabetes mellitus.  
Therefore, the petition to reopen is granted.


REMAND

The Board finds that a new VA examination is needed to 
determine the extent of the Veteran's type II diabetes 
mellitus.  In this respect, the Veteran last underwent a VA 
compensation examination over five years ago in 2004.  
Furthermore, the record contains evidence suggesting that the 
Veteran's diabetes has worsened since that examination.  See 
December 2008 outpatient medication list (showing 
prescription of insulin for injection twice a day).  The 
Veteran also testified at his Board hearing that he was 
losing consciousness several times per week from low blood 
sugar levels.  The United States Court of Appeals for 
Veterans Claims has held that when a veteran alleges that his 
service-connected disability has worsened since he was 
previously examined, a new examination may be required to 
evaluate the current degree of impairment.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997).  Thus, the Board finds 
that a new examination is warranted to determine the current 
status of the Veteran's diabetes.

As discussed previously, a private physician's comment in the 
record stated that the Veteran had a well-known history of 
pancreatitis related to Agent Orange.  The claims file, 
however, does not contain evidence documenting any history of 
herbicide-related pancreatitis.  This raises the duty for VA 
to provide an examination.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the Veteran with 
proper VCAA notice addressing how 
disability ratings and effective dates are 
assigned in the event that service 
connection is granted.  

2.  The RO should take appropriate action 
to secure any records which have not been 
previously secured for inclusion in the 
claims file, to include all related records 
from the VA Medical Center in Altoona, 
Pennsylvania since September 2008, and from 
Dr. Sabo of Patton, Pennsylvania since 
October 2008.  All attempts to secure this 
evidence must be documented in the claims 
file.  If the RO cannot locate such 
records, it must specifically document the 
attempts that were made to locate them, and 
explain in writing why further attempts to 
locate or obtain any government records 
would be futile.  The RO must then: (a) 
notify the claimant of the specific records 
that it is unable to obtain; (b) explain 
the efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given an 
opportunity to respond.  The RO should also 
provide the Veteran with a VA Form 21-4142 
(Authorization and Consent to Release 
Information), and request that he identify 
any and all records, which have not been 
previously submitted, which would document 
any recent treatment for pancreatitis and 
type II diabetes mellitus.  The RO should 
then take appropriate action to secure any 
records which have not been previously 
secured for inclusion in the claims file.  
All attempts to secure this evidence must 
be documented in the claims file.

3.  After completion of the foregoing the 
RO should schedule the Veteran for a VA 
examination with a physician to determine 
the extent of his type II diabetes 
mellitus and the etiology of his 
pancreatitis.  The claims folder, to 
include any newly submitted medical 
records, if any, and a copy of this REMAND 
is to be provided to the physician for 
review.  All indicated tests and studies 
must be accomplished and all clinical 
findings should be reported in detail.  
The physician must describe in detail 
specifically what occupational and social 
restrictions, if any, are due solely to 
his type II diabetes mellitus.  The 
physician must discuss whether the 
Veteran's diabetes requires a restricted 
diet and/or insulin injections, and if so, 
how often injections are required.  The 
physician should also conduct necessary 
tests to determine if the Veteran has any 
diabetic complications to include 
peripheral neuropathy or retinopathy.

Regarding the Veteran's pancreatitis, the 
physician should discuss whether the 
appellant currently has acute and/or 
chronic pancreatitis.  After a full 
examination and review of the claims file, 
the physician must address whether it is 
at least as likely as not, i.e., there at 
least a 50/50 chance, that the Veteran's 
pancreatitis is related to active duty 
service, to include exposure to a 
herbicide agent.  The examiner should 
further address whether it is at least as 
likely as not that type II diabetes 
mellitus either caused the appellant's 
pancreatitis, or aggravated it beyond the 
natural progression of the disease.  
Finally, the examiner must address whether 
it is more likely than not, i.e., there is 
greater than a 50/50 chance, that the 
Veteran's pancreatitis was caused or 
aggravated beyond the natural progression 
of the disease by a nonservice-connected 
disability.  The examiner should provide a 
full rationale for any opinion offered.  
If the examiner cannot provide any opinion 
without resort to speculation, he or she 
must so state, and explain why an opinion 
cannot be reached without resorting to 
speculation.  In the rationale, the 
examining physician should identify 
specific records in the claims file that 
support his or her positions, and explain 
why such findings support his or her 
opinions.  The examiner should also 
specifically comment on the VA opinion 
offered in February 2002, and the January 
2008 note by Dr. J. Sabo.  

4.  The RO is to advise the Veteran that 
it is his responsibility to report for any 
ordered VA examination, to cooperate in 
the development of the claims, and that 
the consequences for failure to report for 
a VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2009).  In the event that 
the Veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address prior to the date of 
the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  Thereafter, the RO should readjudicate 
the claims of entitlement to an increased 
rating for type II diabetes mellitus, and 
entitlement to service connection for 
pancreatitis, to include secondary to type 
II diabetes mellitus.  If any claim is 
denied, a supplemental statement of the 
case must be issued, and the appellant 
offered an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


